*717In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Suffolk County (James, R), dated April 7, 2005, which, after a hearing, denied his petition to prevent the mother from relocating to Charlottesville, Virginia, with the parties’ daughter, and for custody, and granted the mother’s petition for permission to relocate, and the mother cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the mother.
The Family Court properly granted the mother permission to relocate to Charlottesville, Virginia, with the parties’ child, having considered the relevant factors and found that it was in the child’s best interests (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]; Matter of Tabernuro v Jones, 23 AD3d 667 [2005]; Matter of Vega v Pollack, 21 AD3d 495 [2005]; Aziz v Aziz, 8 AD3d 596 [2004]). The court also properly denied the father’s request for a change in custody in light of the totality of the circumstances, considering, among other factors, that the child was happy and healthy, and had formed close bonds with her stepfather and half sister (see Matter of Belbol v Stevenson, 23 AD3d 555 [2005]).
The father’s remaining contentions are without merit. Cozier, J.P., Santucci, Spolzino and Skelos, JJ., concur.